Citation Nr: 0940444	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  06-25 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk


INTRODUCTION

The Veteran served on active duty from January 1967 to May 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, denying service connection for 
hepatitis C and actinic keratoses.  In October 2004, the 
Veteran submitted a notice of disagreement, concerning only 
the issue of service connection for hepatitis C.  He 
subsequently perfected his appeal in August 2006.

While the Veteran did request a Travel Board hearing on his 
August 2006 VA Form 9, in a subsequent communication received 
in January 2008, he withdrew his request for a Board hearing.  
Accordingly, the Veteran's hearing request is considered 
withdrawn.  See 38 C.F.R. § 20.704(e) (2009).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
hepatitis C is the result of a disease or injury in active 
duty service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claim, a letter dated in 
August 2003 fully satisfied the duty to notify provisions.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2009); Quartuccio at 187.

Additionally, a letter dated in March 2006 informed the 
Veteran of how VA determines the appropriate disability 
rating or effective date to be assigned when a claim is 
granted, consistent with the holding in Dingess/Hartman v. 
Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA treatment records are in the 
file.  Private treatment records identified by the Veteran 
have been obtained, to the extent possible.

In June 2004, the Veteran was informed that the National 
Personnel Records Center could not locate his service 
treatment records.  In a case such as this where the 
Veteran's service records are incomplete, the Board's 
obligation to explain its findings and conclusions, and to 
carefully consider the benefit-of-the-doubt doctrine, is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board notes, however, that O'Hare does not create a 
presumption that the missing treatment records would, if they 
still existed, necessarily support the Veteran's claim.

Case law does not establish a heightened "benefit of the 
doubt" when the Veteran's service treatment records have 
been destroyed, only heightened duties of the Board to 
consider the applicability of the benefit-of-the-doubt 
doctrine, to assist the Veteran in developing the claim, and 
to explain its decision.  See Ussery v. Brown, 8 Vet. App. 64 
(1995).  Similarly, the case law does not lower the legal 
standard for proving a claim for service connection.  Rather, 
it increases the Board's obligation to evaluate and discuss 
in its decision all of the evidence that may be favorable to 
the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In fulfilling its heightened obligation, VA requested that 
the Veteran submit any service records or other relevant 
documents that he possessed and informed him of alternative 
documents that may serve as substitutes for service treatment 
records.  See Letter from RO, June 21, 2004.  In response to 
the June 2004 letter, the Veteran submitted a statement in 
November 2004 indicating that he did not have any relevant 
records or further evidence to submit.  See Veteran 
statement, November 29, 2004.  Additionally, in a May 2006 
VCAA Response Letter, the Veteran again indicated that he had 
no further evidence to submit.  See VCAA Response Letter, May 
4, 2006.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.

The record indicates that the Veteran underwent a VA 
examination in July 2007 and the report from that examination 
has been included in the claims file for review.  The 
examination involved a review of the claims file, a thorough 
examination of the Veteran, and an opinion that was supported 
by sufficient rationale.  Therefore, the Board finds that the 
July 2007 examination is adequate for rating purposes.  See 
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming 
that a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed 
evaluation of the claim).  Given the foregoing, the Board 
finds that the VA has substantially complied with the duty to 
obtain the requisite medical information necessary to make a 
decision on the Veteran's claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran contends that his currently diagnosed hepatitis C 
is the result of active duty service.  Specifically, he 
contends that he was exposed to several risk factors in 
service that could have caused hepatitis C, including combat 
blood exposure, sutures, dental treatment, and air gun 
vaccinations.  He, therefore, believes that service 
connection is warranted.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002).  However, that 
an injury or disease occurred in service is not enough; there 
must also be a chronic disability resulting from that injury 
or disease.  If there is no showing of the chronic disability 
during service, then a showing of continuous symptoms after 
service is required to support a finding of chronicity.  See 
38 C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a disability, 
there must be (1) medical evidence of a current disability; 
(2) medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In this case, the evidence must show that the Veteran's 
hepatitis C infection, risk factor(s), or symptoms were 
incurred in or aggravated by service.  Risk factors for 
hepatitis C include intravenous (IV) drug use, blood 
transfusions before 1992, hemodialysis, intranasal cocaine, 
high-risk sexual activity, accidental exposure while a health 
care worker, and various kinds of percutaneous exposure such 
as tattoos, body piercing, acupuncture with non-sterile 
needles, shared toothbrushes or razor blades.  See VBA letter 
211B (98-110), November 30, 1998.

A review of the medical evidence of record shows that the 
Veteran currently has hepatitis C.  Private and VA treatment 
records dating back to May 2000 indicate that the Veteran is 
diagnosed with hepatitis C.  Additionally, the July 2007 VA 
examiner diagnosed the Veteran with hepatitis C.  Thus, the 
first element of Hickson is met.

The Veteran alleges that he received sutures, dental 
treatment, and air gun vaccinations in service, as well as 
being exposed to other soldiers' blood in combat.  While his 
service treatment records are unavailable for review, his DD-
214 notes medals indicating combat experience.  The Board 
will presume that he was exposed to the alleged hepatitis C 
risk factors of receiving sutures and exposure to other 
soldiers' blood during combat service.  Thus, the second 
element of Hickson is met.

However, as noted above, evidence of a current disability and 
an in-service injury is not sufficient to warrant service 
connection.  The third element of Hickson requires that there 
be competent medical evidence of a nexus between the 
Veteran's current disability and the in-service injury.  See 
Hickson, supra.

The report from the July 2007 VA examination did not find a 
medical nexus between the Veteran's current hepatitis C and 
his in-service risk factors.  Rather, the examiner indicated 
that it was much more likely that the Veteran contracted 
hepatitis C through a 1982 post-service blood transfusion 
than through any of the in-service risk factors, noting that 
the majority of patients infected with hepatitis C in the 
United States and Europe acquired the disease through IV drug 
use or blood transfusions, the latter of which has become 
rare since routine testing of the blood supply for hepatitis 
C virus was begun in 1990.  It was also noted that a history 
of blood product transfusion is much more common in patients 
presenting with chronic hepatitis C (remote infection) than 
with acute infection.  The examiner further provided 
statistical references to substantiate his opinion.  See VA 
examination report, July 11, 2007.

The Veteran contends that an August 2000 letter from Dr. 
T.E.S. provides a medical nexus between his current 
hepatitis C and his in-service risk factors.  In his letter, 
Dr. T.E.S. recited the Veteran's reported in-service risk 
factors and stated that it was "as likely as not that [the 
Veteran] contracted [hepatitis C] during his military service 
in Vietnam."  However, Dr. T.E.S. did not provide any 
rationale to substantiate his opinion.  Additionally, in his 
listing of risk factors, Dr. T.E.S. did not mention the 
Veteran's post- and non-service risk factors, including a 
1982 blood transfusion and 1960s tattoos, nor did he discuss 
the possible relationship between those risk factors and his 
hepatitis C.  See Letter from Dr. T.E.S., August 8, 2000.  In 
light of the lack of a sufficient rationale, the Board finds 
the August 2008 Dr. T.E.S. letter to be less probative than 
the July 2007 VA examiner opinion.  
See Winsett v. West, 11 Vet. App. 420, 424 (1998) (the Board 
can value one medical opinion over another, as long as a 
rational basis is given).

In his September 2009 brief, the Veteran's representative 
stated that the July 2007 VA examiner was a "PA-C" and, 
therefore, "not authorized to offer a medical opinion."  
See Representative's brief, September 9, 2009.  The Board 
finds that the medical question presented, i.e., the presence 
and etiology of hepatitis C is not one beyond the 
training/expertise of a certified physician assistant.  In 
the absence of evidence [vs. mere allegation] casting doubt 
on such, the Board may presume the competence of a VA medical 
examiner.  See Cox v. Nicholson, 20 Vet. App. 563, 568-69 
(2007) (holding that VA may satisfy its duty to assist by 
providing a medical examination conducted by one able to 
provide "competent medical evidence" under 38 C.F.R. § 
3.159(a)(1)).  Further, the Veteran's representative 
inaccurately stated that the July 2007 examiner "offer[ed] 
no empirical evidence to support his assertions."  As 
discussed above, the July 2007 examiner provided statistical 
data to substantiate his opinion.  Further, empirical 
evidence, per se, is not required.  The examiner need only 
provide an adequate rationale for his or her opinion.  As 
such, the Board finds the representative's arguments that the 
July 2007 VA examination was inadequate unconvincing.

The only other evidence which purports to relate the 
Veteran's hepatitis C to his in-service risk factors consists 
of the statements of the Veteran and his representative.  
However, it is now well established that laypersons, such as 
the Veteran and his representative, without medical training 
are not competent to relate those symptoms to a particular 
diagnosis or specific etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2008) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  While the Veteran can describe what he 
experiences, he is not able to provide competent evidence as 
to the etiology of his hepatitis C.  His assertions are 
accorded less weight than the competent medical evidence, the 
July 2007 VA examiner's opinion, that is against his claim.  
Competent evidence linking the Veteran's disability to 
service is lacking in this case.

Although the Board empathizes with the Veteran's sincere 
belief that his hepatitis C is due to his active military 
service, the medical evidence of record simply does not 
support this contention.  Accordingly, the Board finds that 
the claim of entitlement to service connection for 
hepatitis C must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); 
see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


